Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/995,629 filed on August 17, 2020. 
Claims 1-21 are pending;
Claims 1-21 are rejected.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 15/890,287 filed on February 6, 2018, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional application No. 62/456,094 filed on February 7, 2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2020 and February 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 of U.S. Patent No. 9,736,268. 
Instant application No. 16/995,629
Issued Patent No. 9,736,268
Claim 1. A method in a server for automatically generating a response on behalf of a first user to a request received from a second user, comprising: 

receiving configuration information for configuring automatic response generation for the first user, wherein the received configuration information for configuring automatic response generation includes:
information identifying the first user, 
information specifying a type of service provided by the first user including a first plurality of parameters that define details for the service, and 
information providing an availability of the first user to provide the specified type of service;




receiving the request from the second user; 




selecting the first user from a plurality of users to respond to the request received from the second user; 



















automatically generating the response using at least some of the received configuration information; and 




automatically transmitting the response to the second user.  



receiving configuration information for configuring a plurality of response templates for a second user, wherein the configuration information for each of the plurality of response templates indicates: 
a plurality of matching preferences specifying a plurality of request fields respectively and corresponding sets of one or more expected values, and a message body that includes a set of one or more placeholder values; 

generating the plurality of response templates for the second user according to the received configuration information; 

receiving the request from the first user, wherein the request includes a plurality of request values for the plurality of request fields; 

selecting the second user to respond to the request received from the first user; (the first user and the second user in the issued patent anticipate the second user and the first user in the instant application, respectively)
automatically selecting one of the plurality of response templates for generating the response to the request received from the first user, wherein the automatically selected one of the plurality of response templates is determined to be the one of the plurality of response templates that most closely matches the request received from the first user, wherein automatically selecting includes: for each template, comparing the plurality of request values for the plurality of request fields included in the request with the set of one or more expected values, scoring each of the 

 automatically generating the response using the selected one of the plurality of response templates including populating the set of one or more placeholder values with information extracted from the request received from the first user; and 

transmitting the generated response to the first user.

3. The method of claim 1, wherein transmitting the generated response to the first user is performed automatically.
3. The method of claim 1, wherein selecting the first user from the plurality of users includes receiving a selection indication from the second user of the first user.
6. The method of claim 1, wherein selecting the second user to respond to the request received from the first user includes determining that the request specifies the second user for responding to the request.


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,749,819. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below
Instant application No. 16/995,629
Issued Patent No. 10,749,819
Claim 1. A method in a server for automatically generating a response on behalf of a first user to a request received from a second user, comprising: 

receiving configuration information for configuring automatic response generation for the first user, wherein the received configuration information for configuring automatic response generation includes:
information identifying the first user, 
information specifying a type of service provided by the first user including a first plurality of parameters that define details for the service, and 


receiving the request from the second user; 











selecting the first user from a plurality of users to respond to the request received from the second user; 


automatically generating the response using at least some of the received configuration information; and 


automatically transmitting the response to the second user.  


receiving configuration information for configuring automatic response generation for the first user, wherein the received configuration information for configuring automatic response generation includes: information identifying the first user, information specifying a type of service provided by the first user including a first plurality of parameters that define details for the service, and 


receiving the request from the second user after receiving the configuration information for configuring automatic response generation for the first user; 

prior to transmitting a response on behalf of the first user to the second user, computing a likelihood value of the second user hiring the first user responsive to the second user receiving the response on behalf of the first user; 

selecting the first user from a plurality of users to respond to the request received from the second user based at least on the computed likelihood value; 

automatically generating the response on behalf of the first user using at least some of the received configuration information without sending the request to the first user; and 

automatically transmitting the response to the second user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2016/0034995).
Regarding claim 1, Williams disclosed a method in a server for automatically generating a response on behalf of a first user to a request received from a second user (Williams disclosed in Figs. 4-7, [0030-0033], “in response, the automated system returns a second web page to the service consumer's browser” and Williams further disclosed in Abstract and [0067], “an asynchronous process within the consumer-web-application server for returning responses to remote service consumers”; Williams’ service provider anticipates “the first user” in the claim while Williams’ consumer anticipates “the second user” in the claim), comprising:
receiving configuration information for configuring automatic response generation for the first user (Williams, Fig. 8B disclosed that the automated system as shown in Fig. 7 maintains stores data objects of many types, including the data objects that stores information about service providers as shown in Fig. 8B), wherein the received configuration information for configuring automatic response generation includes:
information identifying the first user (Williams disclosed in Fig. 8B the data object 820 “provider” that contains “provider_id”), information specifying a type of service provided by the first user including a first plurality of parameters that define details for the service (Williams, Fig. 8B, data object 820 “provider” contains the field “primary_trade”, and data object 828 “provider skill”), and information providing an availability of the first user to provide the specified type of service (Williams, Fig. 8B, data object 824 “provider_crew_schedule” and data object 826, “provider_services_area_coverage”); 
receiving the request from the second user (Williams, Figs. 1A-1L and [0030-0037] disclosed web page interface that a consumer may use to look for a service provider for a project; Williams’ consumer anticipates “the second user” in the claim); 
Williams, Abstract and [0006], “automated system that determines projects for which service provision is desired by service consumers, matches service providers with projects to automatically create a set of candidate service providers”); 
automatically generating the response on behalf of the first user using at least some of the received configuration information (Williams, Abstract, Figs. 1A-1L and [0096], “the input-message routine selects a response template and forwards the response template, along with information needed to generate an MMS response to the message represented by the message data structure, to an API-entrypoint server which then generates an MMS response or SMS response to return to the consumer. Thus, step 2275 represents those cases in which the ASB can automatically respond to received SMS or MMS messages”).
Williams might not have explicitly disclose 
automatically transmitting the response to the second user.
However, Williams disclosed in Figs. 1A-1L that the web server returns to a consumer the web pages with information about a project and the available service providers for the project, the returning of web pages to a consumer inherently involves transmitting HTTP responses to the consumer. It would have been obvious that Williams’s HTTP responses could be the response in the claim and the consumer in Williams could be an equivalent of the second user in the claim.  
Claim 8 lists all the same elements of claim 1, but in computer-storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.   
Claim 15 lists all the same elements of claim 1, but in product, i.e. server form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.   
Regarding claims 3, 10 and 17, Williams disclosed the subject matter of claims 1, 8 and 15, respectively.
Williams further disclosed wherein selecting the first user from the plurality of users includes receiving a selection indication from the second user of the first user (Williams, [0005], “allow service consumers to select service providers and schedule service provision”).  
Regarding claims 6, 13 and 20, Williams disclosed the subject matter of claims 1, 8 and 15, respectively.
Williams further disclosed wherein the request specifies a second plurality of parameters, and wherein selecting the first user to respond to the request received from the second user includes determining that the first user meets the second plurality of parameters specified in the request (Williams, Figs. 1A-1L and [0030-0037]).  
Regarding claims 7, 14 and 21, Williams disclosed the subject matter of claims 6, 13 and 20, respectively.
Williams further disclosed wherein automatically generating the response includes including information in the response from the received configuration information that matches the second plurality of parameters specified in the request (Williams, Abstract, [0005, 0006], Figs. 19, 20 and [0084, 0085] disclosed a service provider matching process).

Claims 2, 4-5, 9, 11-12, 16 and 18-19 are rejected under 35 U.S.C. 103 as obvious over Williams et al. (US 2016/0034995) in view of Park et al. (U.S. 8,160,929).
Regarding claims 2, 9 and 16, Williams disclosed the subject matter of claims 1, 8 and 15, respectively.
Williams did not explicitly disclose but Park further disclosed wherein the request specifies that the response be automatically generated as opposed to being manually generated (Park, Abstract, “The described techniques may be performed in an automated manner by an item availability information system, such as to provide a corresponding item availability information service to users”; see Park, Fig. 6 and col. 6, lines 1-5, col. 15, lines 45-67 and col. 16 for additional disclosure).  
Regarding claims 4, 11 and 18, Williams disclosed the subject matter of claims 1, 8 and 15, respectively.
Park further disclosed wherein the received configuration information further includes information indicating a number of responses can be generated on behalf of the first user in a given period of time; and wherein selecting the first user from the plurality of users includes determining that the first user is within the number of responses over the given period of time (Park, Fig. 3A and col. 11, lines 55-57, "a section 320 to indicate a maximum volume of contacts from the item availability information system"; said disclosure would have made it obvious that whether a merchant is selected to provide item availability information to a user will depend on whether the number of contacts within the specified time has been reached).  
Regarding claims 5, 12 and 19, Park disclosed the subject matter of claims 1, 8 and 15, respectively.
Park further disclosed wherein the received configuration information further includes information indicating pricing for the type of service including the plurality of parameters, and wherein automatically generating the response includes calculating a total price to fulfill the Park, Fig. 2F and col. 10, lines 30-32, “In addition, store FF has provided additional information about the indicated item in this example, such as the size and price of the item.”  Calculating the total price would have been obvious given that the unit price is available). Atty. Docket No.: 8682P004 35 Patent Application  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442